DETAILED ACTION

Status of Claims

This action is in reply to the RCE filed on October 05, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24 and 42 have been amended.
Claims 1-23 and 28-29 have been canceled.
Claims 24-27 and 30-42 are pending and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021 has been entered.
	Response to Amendments
Applicant’s amendments to claims 24 and 42 have been acknowledged.  
Response to Arguments
Applicant's arguments have been considered but not found persuasive.  Applicant argues:

	Examiner’s Response: Korhnak in at least paragraphs 0018 and 0023 discloses electronic communication between computing entities via the same or different wired or wireless networks.  Claim language is too broad and it reads into the prior art of record.  Picking up other devices via the same network as disclosed by Korhnak is the same as two devices recognizing each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 24-27 and 30-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korhnak (US PUB 2012/0173255 A1) in view of Hershberger (US 9,485,549 B2), further in view of Wurman (US 8,965,562 B1), further in view of Salvat Jr. (US 8,659,420 B2).

Claim 24

Korhnak discloses the following limitations:

Inventory management system, a plurality of filling devices, which are to be filled with merchandise elements and which contain mobile filling devices; (see at least abstract, figue 1, paragraphs 0025-0027 and 0050)

a plurality of merchandise elements in and/or at the mobile filling devices and which comprise, cases, and boxes, and which are formed as storage locations; (see at least paragraphs 0025-0027 and 0050).

comprising a portable user equipment, which is coupled or couplable capablv for communication with the control device: (see at least figures 1 -2 and paragraphs 0018-0019).

wherein the predetermined event represents the triggering of a re-order of particular merchandise elements for an at least partial re-filling of the associated filling device; (see at least abstract, paragraphs 0050, 0003, 0016-0019 and 0035).

wherein the control device is configured to select a re-ordering device to be chosen from a group of a plurality of re-ordering devices for the re-order on the basis of at least one data base-supported criterion; (see at least abstract, paragraphs 0050, 0003, 0016-0019 and 0035).

wherein the at least one data base-supported criterion are data relating to a distance between the re-ordering device and the filling device to be re-filled; and (see at least abstract, paragraphs 0042 and 0050).

and wherein the filling devices and the control device recognize each other automatically, in order to integrate a filling device in the inventory management system (see at least paragraphs 0018 and 0023).


Korhnak discloses detecting low inventory levels (see at least paragraph 0035), but does not explicitly discloses the following limitations, however, Hershberger does:

detector devices, which are assigned to the filling devices and/or merchandise elements and which are for detecting sensor data that are indicative for a fill state of at least some of the filling devices with the merchandise elements; and also transmits the sensor data of the detector devices to the control device (see at least abstract, figure 10A, column 5 lines 50-67 and column 6 lines 1-5).

a control device, which is configured to determine a current stock of at least some of the filling devices and/or of at least some of the merchandise elements, in particular in and/or at the filling devices, based on the sensor data; (see at least abstract, figure 10A, column 5 lines 50-67 and column 6 lines 1-5).

wherein the control device is configured to compare the determined current stock with a respective predetermined nominal stock and to trigger a predetermined event, if the determined current stock deviates from the predetermined nominal stock by at least a preset or determined threshold value; (see at least column 16 lines 1-20 and column 17 lines 10-25).

wherein at least some of the filling devices have a position data identification device which is configured to recognize information that is indicative for the current location of the respective filling device, which information is transmittable to the control device via the same communication interface (see at least figure 12, column 13 lines 20-30, column 14 lines 65-67 and column 16 lines 35-65).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the sensor detection system disclosed by Hershberger into the invention of Korhnak in order to provide improved supply chain systems and methods (Hershberger column 1 lines 45-50). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter 

The combination Korhnak/Hershberger does not disclose mobile filling devices on a workshop environment, however Wurman does (see at least abstract and column 1 lines 5-10-manufacturing).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the combination Korhnak/Hershberger to a workshop environment as discloses by Wurman in order to provide improved techniques for handling products in a distribution center that reduce the potential for damaged products and increases the efficiency in delivering products to a consumer, while minimizing operating costs (Wurman background). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Korhnak/Hershberger/Wurman does not explicitly discloses a GPS receiver present at the respective filling device, however Salvat Jr. in at least abstract does (GPS technology to identify specific addresses to determine specific location of containers).



Claim 25

Furthermore, Korhnak discloses the following limitations:

wherein the filling devices are selected from a group, which consists of: a goods shelf, a goods cupboard, a canister, a goods drawer, a container for bulk goods, a goods box,
a delivery vehicle, an assembly line, a tool trolley, a mobile workshop, a workbench and a tool case (see at least abstract, figure 1 and paragraph 0025).



Claim 26

Furthermore, Korhnak discloses the following limitations:

wherein the merchandise elements are selected from a group, which consists of: not packed merchandise elements, packed merchandise elements, bulk goods, fluid, a canister, a packing case, a box, a mobile workshop equipment, a workbench equipment, a tool set, a vehicle equipment and a consumer product equipment (see at least abstract, figure 1 and paragraph 0025).

Claim 27

Furthermore Hershberger discloses the following limitations:

wherein the detector devices are selected from a group, which consists of:

at least one optical measuring device for measuring optical data of at least one merchandise element and/or of compartments of a respective filling device, which compartments are to be filled with one or a plurality of merchandise elements;

a weight measuring device for measuring a weight of at least one merchandise element and/or in a compartment of a respective filling device, which compartment is to be filled

with one or a plurality of merchandise elements; (see at least abstract, figure 10A, column 5 lines 50-67 and column 6 lines 1-5).

an electrical sensor for measuring an electrical indicator, which indicator is dependent from a fill state, of at least one merchandise element and/or in a compartment of a respective filling device, which compartment is to be filled with one or a plurality of merchandise elements;

a pressure measuring device for measuring a pressure of at least one merchandise element and/or in a compartment of a respective filling device, which compartment is to be filled with one ora plurality of merchandise elements;

a scanner for determining scan data of one or a plurality of merchandise elements, which are arranged in a respective filling device, and a combination of a transponder, in particular an RFID tag, at a respective merchandise element and an associated transponder reading device at an associated filling device.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the sensor detection system disclosed by Hershberger into the invention of Korhnak in order to provide improved supply chain systems and methods (Hershberger column 1 lines 45-50). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 30

Furthermore, Korhnak discloses the following limitations:

wherein the control device is configured to trigger the re-order by means of transmitting an electronic communication message to a re-ordering device that is coupled capably-for-communication, and/or (see at least figure 2, paragraphs 0050, 0019, 0025-0027 and 0035).

wherein the at least one data base-supported criterion is further selected from a group, which consists of: cost data and delivery capacity data, which data are assigned to a respective re-ordering device (see at least paragraphs 0016 and 0037).

Claim 31

Furthermore, Korhnak discloses the following limitations:

wherein the control device is configured to determine the threshold value for a respective filling device and/or at least one merchandise element corresponding to a respective filling device on the basis of a historical development of the inventory assigned to the merchandise element (see at least paragraphs 0001, 0016, 0032 and 0037).


Claim 32

Furthermore, Korhnak discloses the following limitations:

wherein the predetermined event represents the triggering of a message, for example comprising a message of the determined inventory or a message relating to a difference to a threshold value of the inventory to an operator (see at least paragraphs 0035-0037).

Claim 33

Furthermore Hershberger discloses the following limitations:

wherein at least some of the detector devices are embodied as a flat sensor, in particular as a sensor plate or a sensor foil, which sensor is shaped and sized fittingly to a merchandise element or a portion thereof and/or fittingly to a goods reception zone of an associated filling device or a portion thereof, and which is configured to generate sensor data that are indicative for a resting of at least one merchandise element on the flat sensor (see at least abstract, figure 7, column 5 lines 45-65 and column 20 lines 1-35).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the sensor detection system disclosed by Hershberger into the invention of Korhnak in order to provide improved supply chain systems and methods (Hershberger column 1 lines 45-50). A person of ordinary skill in the art would have 

Claim 34

Furthermore Hershberger discloses the following limitations: 

wherein the flat sensor has a plurality of sensor elements, which are located at predetermined positions thereat and/or therein and/or thereon and by which space resolved sensor data can be generated (see at least abstract, column 4 lines 5-20, column 5 lines 45-65 and column 14 lines 1-10).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the sensor detection system disclosed by Hershberger into the invention of Korhnak in order to provide improved supply chain systems and methods (Hershberger column 1 lines 45-50). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



Claim 35

Furthermore Hershberger discloses the following limitations: 

wherein the sensor elements are piezoelectric and/or capacitive and/or ohmic sensor elements (see at least abstract, column 4 lines 5-20, column 5 lines 45-65, column 13 lines 5-25 and column 14 lines 1-10).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the sensor detection system disclosed by Hershberger into the invention of Korhnak in order to provide improved supply chain systems and methods (Hershberger column 1 lines 45-50). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 36

Furthermore Korhnak discloses the following limitations: 

wherein the control device has a data base and is configured to store in the data base the determined current inventory of at least some of the merchandise elements, in particular broken down by assigned filling devices, and/or of the filling devices (see at least figure 1, paragraphs 0016, 0022 and 0034-0035).

Claim 37

Furthermore Korhnak discloses the following limitations: 

wherein the portable user equipment, is coupled or couplable capably-for-communication with the control device, so as to transmit control commands to the control device and/or to receive from the control device information that is indicative for the determined inventory (see at least figures 1-2 and paragraphs 0018-0019).

Claim 38

Furthermore Salvat, Jr. discloses the following limitations:

wherein at least some of the merchandise elements have a position data identification device, in particular a GPS receiver, which is configured to recognize information that is indicative for the current location of the respective merchandise elements, which information is transmittable to the control device (see at least abstract).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Korhnak/Hershberger/Wurman with a GPS 

Claim 39

Furthermore Hershberger discloses the following limitations: 

wherein at least some of the sensor devices are coupled capably-for-communication to the control device for transmitting the sensor data to the control device, in particular wirelessly or wire-connectedly and/or uni-directionally or bi-directionally (see at least abstract figure 12 and column 16 lines 35-65).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the sensor detection system disclosed by Hershberger into the invention of Korhnak in order to provide improved supply chain systems and methods (Hershberger column 1 lines 45-50). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 40

Furthermore Korhnak discloses the following limitations:

wherein different filling devices and/or different merchandise elements are decoupled capably-for-communication from each other or are coupled capably-for-communication with each other (see at least paragraphs 0018-0019 and figures 1-2).

Claim 41

Furthermore Korhnak discloses the following limitations:

wherein at least some of the filling devices comprise filling sub-devices, which are separately addable to the respective filling device or removable therefrom, (see at least figure 1, paragraph 0027 and 0050).

and of which each one receives a portion of the merchandise elements of the respective filling device, and (see at least figure 1, paragraph 0027 and 0050).

Korhnak does not explicitly discloses the following limitations, however, Hershberger does:
wherein the detector devices and/or further detector devices of the inventory management system, which are provided at the filling sub-devices, are configured to detect sensor data that are indicative for a fill state of at least some of the filling subdevices with the merchandise elements; (see at least abstract, figure 10A, column 5 lines 50-67 and column 6 lines 1-5).

wherein the control device is configured to determine a current stock of at least some of the filling sub-devices based on the sensor data, (see at least abstract, figure 10A, column 5 lines 50-67 and column 6 lines 1-5).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the sensor detection system disclosed by Hershberger into the invention of Korhnak in order to provide improved supply chain systems and methods (Hershberger column 1 lines 45-50). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

As per claim 42, claim 42 recite substantially similar limitations to claim 24 and is therefore rejected using the same art and rationale set forth above.



CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687